Citation Nr: 0203829	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease in the left knee based 
on an initial award.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease in the cervical spine 
based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
degenerative changes in the left knee and cervical spine, 
assigning each disability a noncompensable rating; however, 
the RO award the veteran a 10 percent disability rating under 
38 C.F.R. § 3.324 (2001).  The veteran noted his 
dissatisfaction with the rating, effective from the grant of 
the award of service connection.  In an October 1998 rating 
decision, the RO assigned a separate 10 percent rating to 
each disability, effective from the time of the veteran's 
separation from active duty.  The veteran pursued his appeal.  
As a result of the above-mentioned decisions, the 10 percent 
ratings have, in effect, become the initial ratings for left 
knee and cervical spine disabilities; therefore, the Board 
has recharacterized the issues as involving the propriety of 
the assignment of the initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Also, during the course of 
the appeal, the veteran relocated to Kansas, hence, his 
claims file has been transferred to the RO in Wichita, 
Kansas, from where this case has been certified.  

During pendency of the appeal, the veteran amended his claim 
to include entitlement to service connection for a low back 
disorder and for a lump on the left calf.  Those claims were 
denied by the RO and the veteran appealed.  

In June 2000, the Board granted the veteran entitlement to 
service connection for degenerative joint disease in the 
lumbosacral spine and remanded to the RO the issues of 
service connection for a lump on the left calf and for 
ratings in excess of 10 percent for left knee and cervical 
spine disabilities.  The grant of service connection for 
degenerative joint disease in the lumbosacral spine 
constituted a decision of the Board as to that issue and it 
was a full award of benefits on that issue.  See Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  The remand portion of 
the Board's decision constituted a preliminary order.  

Following completion of the directives in the remand, the RO, 
in a rating decision dated in August 2001, granted the 
veteran entitlement to service connection for excision of a 
benign schwannoma from the left lower extremity (claimed as a 
lump on the left calf), see Holland, 10 Vet. App. at 436, and 
implemented the Board's June 2000 decision granting service 
connection for degenerative joint disease in the lumbar 
spine.  Both awards of service connection were made effective 
from June 1997, the time if the veteran's separation from 
active military service.  The RO's August 2001 rating 
decision also denied disability ratings in excess of 10 
percent for left knee and cervical disabilities.  The veteran 
pursued his appeal on those issues and the case has been 
returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Degenerative joint disease of the left knee is confirmed 
by x-ray findings and is manifested by complaints of pain and 
swelling, with objective findings showing limitation of 
flexion of the knee.  

3.  Degenerative joint disease of the cervical spine is 
confirmed by x-ray findings and is manifested by complaints 
of constant neck pain and slight limitation of motion of the 
cervical spine.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease in the left knee since 
the effective date of the grant of service connection have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.27, 4.41, 4.71a Diagnostic Code 5010 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the cervical spine 
since the effective date of the grant of service connection 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.27, 4.41, 4.71a Diagnostic Code 5010 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the veteran's case, the Board finds that the October 1998 
Statement of the Case, along with the February 1999 and 
August 2001 Supplemental Statements of the Case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103 of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examination was provided, VA medical records were obtained 
and associated with the claims folder, and the veteran 
testified at a personal hearing held before a hearing 
officer.  Lastly, the August 2001 Supplemental Statement of 
the Case notes that the veteran's case had been reviewed for 
compliance with the requirements of the VCAA.  Consequently, 
no further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Initial Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

I.  Left Knee

The veteran's service medical records for June 1979 to 
October 1987 were lost in service.  In October 1987, he was 
afforded a complete physical examination, and it was noted on 
that examination report that earlier service medical records 
were lost.  Neither the veteran nor the National Service 
Personnel Records Center were able to produce those records.  

The veteran's service medical records from October 1987 to 
May 1997 show that he was seen April 1988 for complaints of 
left knee pain.  He gave a history of sustaining a torn 
ligament in 1981, followed by surgery.  In March 1994, he was 
seen for complaints of left knee pain and x-rays revealed 
medical compartment degenerative changes with mild to 
moderate narrowing of the medial compartment of the 
femorotibial joint space with irregularity of the articular 
surface of the medial tibial plateau and mild spurring at the 
medial margin of the tibial plateau.  In September 1996, he 
was given a provisional diagnosis of anterior cruciate 
ligament deficiency in the left knee.  

During his September 1998 VA orthopedic examination, the 
veteran complained of experiencing pain, swelling and heat at 
the left knee following running and physical therapy.  He 
reported experiencing significant pain about three time a 
year.  Rest and Motrin were used to alleviate the pain.  At 
the time of the examination, he was not experiencing any left 
knee problems.  He did not use a crutch, brace, cane or 
corrective shoes.  He denied any episodes of dislocation or 
recurrent subluxation.  Because of his knee condition, he was 
unable to run or lift heavy objects; however, he worked at 
telecommunications and the examining physician offered that 
the knee disability did not affect the veteran's daily 
activities.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
heaves, redness, abnormal movement or guarding found during 
the examination.  His gait while standing and walking 
revealed a mild limp on the left; otherwise, his posture was 
normal.  Range of motion of the left knee revealed flexion 
from 0 to 110 degrees and extension to 0 degrees.  Since the 
veteran was not experiencing a flare-up of his left knee 
disability during the examination and there was no evidence 
of left knee pain on motion, the examiner reported that it 
would be speculation on his part to note any limitation of 
motion during flare-ups.  Medial and lateral collateral 
ligaments were intact.  Anterior and posterior cruciate 
ligaments were within normal limits.  Lachman's and 
McMurray's test results were normal.  X-ray of the left knee 
revealed degenerative joint disease.  The examining physician 
offered that the left knee had minimal interference with the 
veteran's current lifestyle.  

During the veteran's February 1999 personal hearing, he 
testified that he experienced pain in his left knee after 
walking a lot and after climbing stairs.  He related that he 
does not use a cane, but he did occasionally use a neoprene 
knee brace that he purchased.  Since his separation from 
service, has not undergone any surgical procedure on his left 
knee, nor has he received any medical treatment for the left 
knee.  For pain, he took Motrin.  

September 1999 VA medical records reflect that surgery was 
performed on the veteran's left leg for the removal of a 
benign mass.  There was no indication that the surgery 
involved the left knee.

Analysis

The veteran's left knee disability is rated under conditions 
affecting the musculoskeletal system in VA's Schedule for 
Rating Disabilities, specifically under Diagnostic Code 5010 
for arthritis due to trauma.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by X-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  That diagnostic 
code prescribes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260, for limitation of flexion, and 5261, for limitation of 
extension).  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

The veteran complains of experiencing pain, swelling and heat 
at the left knee following running and physical therapy.  As 
the medical evidence establishes, the left knee disability is 
manifested solely by subjective complaints of pain.  
Objective findings revealed no evidence of pain on motion, 
edema, effusion, instability, weakness, tenderness, abnormal 
movement or guarding.  While a mild limp is demonstrated on 
the left and there is some limitation of motion of the left 
knee, this is without pain, as exhibited during VA 
examination of September 1998 showing flexion to 110 degrees 
and extension to 0 degrees (flexion to 140 degrees and 
extension to 0 degrees are normal).  See 38 C.F.R. § 4.71a, 
Plate II.  Given these medical findings, the left knee based 
on limitation of motion due to arthritis certainly does not 
meet the criteria for a compensable rating under the 
applicable rating criteria.  

On the other hand, under Diagnostic Code 5010, analogous to 
Diagnostic Code 5003, when the limitation of motion of the 
specific joint or joints involved due to degenerative 
arthritis, which has been confirmed by x-ray, is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
However, such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the veteran's 
case, those symptoms and manifestations were not found on 
examination.  Nonetheless, under the same diagnostic code a 
further provision is made that if there is x-ray evidence of 
arthritis in two or more major joints or two or more minor 
joint groups, a 10 percent rating is warranted.  For a 20 
percent rating, such involvement must be accompanied with 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45.  X-rays have shown degenerative joint 
disease in the left knee and the veteran has complained of 
experiencing pain, swelling and heat at the left knee 
following running and physical therapy.  According to the 
veteran, he experiences significant pain about three times a 
year.  Although physical examination failed to objectively 
find such symptoms and manifestations, resolving reasonable 
doubt in the veteran's favor, and with the veteran's 
complaints of pain, a 10 percent evaluation, and no higher, 
under Diagnostic Code 5010 is appropriate, in the absence of 
more severe limitation of motion under Diagnostic Code 5260 
or 5261.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.59, 4.71a.  

The Board notes that the VA's Office of the General Counsel, 
in a precedent decision dated July 1, 1997, (VAOPGCPREC 23-
97) clarifies that, where a claimant has arthritis and 
instability of the knee, 38 C.F.R. § 4.71a authorizes 
multiple ratings under Diagnostic Codes 5003 and 5257 in 
order to take into consideration both limitation of motion 
and instability of the knee.  In its decisions, the Board is 
bound by applicable statutes, VA regulations and precedent 
opinions of the VA's General Counsel.  See 38 C.F.R. 
§ 20.101.  

The Board notes that orthopedic examination has failed to 
show that there is any instability in the left knee, and the 
veteran has denied any history or episodes of dislocation or 
recurrent subluxation.  Rather, objective findings have shown 
that the medial and lateral collateral ligaments were intact; 
anterior and posterior cruciate ligaments were within normal 
limits; and Lachman's and McMurray's test results were 
normal.  The veteran does not use any stabilizing device, 
such as a crutch, brace, or cane.  Hence, evaluation of his 
left knee under Diagnostic Code 5257 for instability of the 
knee is not applicable in the veteran's case.  

In addition to the Board's consideration of Diagnostic Codes 
5260 and 5261, the only possibilities for a higher disability 
evaluation based on limitation of motion of the left knee 
would be under Diagnostic Code 5256, reflective of ankylosis, 
Diagnostic Code 5258, for dislocation of the semilunar 
cartilage, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, which are not present in this case.  See 
38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Also, when an evaluation of a 
disability is based on limited motion, the Board must also 
consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board has considered such 
functional loss in the veteran's case; however, in the 
absence of medical evidence showing greater severity of the 
left knee disability, a higher rating than the currently 
assigned 10 percent is not warranted from the effective date 
of the initial award of service connection for his left knee.  
Under the circumstances, a 10 percent rating under Diagnostic 
Code 5010 fully comports with the applicable schedular 
criteria.  

II.  Cervical Spine

The veteran's available service medical records note, by 
history, that he was involved in a motorcycle accident in 
1982, resulting in a cervical spine injury.  In September 
1991, he tripped, resulting in complaints of pain from the 
base of his neck down his lumbar spine.  X-rays taken of his 
cervical spine in August 1993 revealed post-traumatic 
degenerative joint disease of C4-5 vertebral bodies with 
minimal subluxation of C6 on C7.  

The report of the veteran's September 1998 VA orthopedic 
examination shows that he complained of constant neck pain 
ever since his motorcycle accident in 1982.  He denied 
weakness, stiffness, fatigability, lack of endurance or 
flare-ups.  He related that, although he experiences constant 
neck pain, it does not affect his job performance.  On 
examination of the cervical spine, there was no objective 
evidence of painful motion, spasm, weakness or tenderness.  
Ranges of motion of the cervical spine revealed flexion to 30 
degrees; extension to 30 degrees; lateral flexion, both right 
and left, to 40 degrees; and rotation to the right to 45 
degrees and to the left to 55 degrees.  All cervical spine 
movements were performed without any evidence of pain on 
motion.  Without a history of flare-ups, the examining 
physician could not speculate on any additional limitation of 
motion.  The examining physician noted that the veteran had 
normal range of motion of the cervical spine.  There was no 
postural abnormalities or fixed deformity.  Musculature of 
the back was within normal limits.  No neurologic 
abnormalities were found on cervical spine examination.  X-
rays of the cervical spine revealed degenerative joint 
disease at C4-5, with normal lordotic curvature.  The 
examining physician offered that the veteran's cervical spine 
disability had no apparent effect on the veteran's 
occupational daily activities.  

During his personal hearing in February 1999, the veteran 
testified that he experienced constant neck pain, which began 
with his motorcycle accident back in 1982.  He related that 
when he rotated his neck, he could hear a "popping" sound.  
He denied experiencing any tingling sensation or headaches, 
just constant neck pain.  

A May 1999 VA outpatient treatment record included the 
veteran's complaints of neck pain.  Objective examination 
revealed tenderness at the C-7 spinous process.  An active 
full range of motion was demonstrated.  The assessment was 
cervical spondylosis.

Analysis

The veteran's degenerative joint disease of the cervical 
spine is rated under Diagnostic Code 5010, analogous with 
Diagnostic Code 5003, for arthritis due to trauma.  See 
38 C.F.R. § 4.71a.  X-rays have revealed degenerative joint 
disease at C4-5; therefore, the cervical disability will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involve.  

Diagnostic Code 5290 pertains to limitation of motion of the 
cervical spine.  That diagnostic code contains no provision 
for a 0 percent rating; however, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  Under Diagnostic Code 5290, a 10 
percent rating is warranted for slight limitation of motion 
of the cervical spine.  A 20 percent rating is warranted for 
moderate limitation of motion and 30 percent is warranted for 
severe limitation of motion.  See 38 C.F.R. § 4.71a.  

The veteran's September 1998 VA orthopedic examination report 
included the veteran's complaints of constant neck pain.  
There was slight limitation of motion of his cervical spine, 
as evidenced by rotation to the right to 45 degrees, while 
rotation to the left was to 55 degrees, with all movement 
performed without evidence of pain on motion.  Although the 
examining physician noted that the veteran's ranges of motion 
of his cervical spine were within normal limits, the ranges 
of motion presented in the examination report show, at least, 
a slight degree of difference, at least on rotation of the 
neck.  On examination, the slight limitation of motion was 
not objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Several months later, in May 1999, a full range of motion was 
demonstrated during an outpatient visit.  However, with all 
reasonable doubt being resolved in the veteran's favor, and 
taking into consideration his complaints of constant pain, 
although not confirmed on examination, and slight limitation 
of rotation of the cervical spine on examination, a 10 
percent rating, and no higher, is appropriate, in the absence 
of more severe limitation of motion under Diagnostic Code 
5010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.59, 
4.71a.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board 
has considered such functional loss in the veteran's case; 
however, in the absence of objective medical evidence showing 
greater severity of the cervical spine disability, such as 
medical evidence of moderate or severe limitation of motion, 
a higher rating than 10 percent is not warranted from the 
effective date of the initial award of service connection for 
degenerative joint disease of the cervical spine.  Under the 
circumstances, a 10 percent rating under Diagnostic Code 
5010, for cervical spine arthritis that has been confirmed by 
x-rays, and slight limitation of motion, fully comports with 
the applicable schedular criteria.  

In the absence of medical evidence of, or of disability 
comparable to, fractured cervical vertebra or ankylosis, 
there is no basis for assignment of a higher rating for 
degenerative joint disease of the cervical spine under 
Diagnostic Code 5285, 5286 or 5287.  See 38 C.F.R. § 4.71a; 
see also Butts, 5 Vet. App. at 539.  

III.  Conclusion

The Board notes that the RO has effectively considered the 
appropriateness of its initial evaluations for degenerative 
joint disease of the left knee and for degenerative joint 
disease of the cervical spine under the applicable rating 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Thus, a remand for this purpose is unnecessary.

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
present level of the veteran's degenerative joint disease of 
the left knee and cervical spine at any stage since the 
effective date of the awards of service connection for those 
disabilities.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for either his left knee or 
cervical spine disability or that either disability has 
caused marked (emphasis added) interference with employment 
(i.e., beyond that contemplated in the assigned evaluations) 
as to render impractical the application of the regular 
schedular standards during any stage under consideration.  In 
fact, the veteran has denied receiving medical treatment for 
either of those disabilities since his separation from 
military service and a VA examining physician offered that, 
based on the record and personal examination of the veteran, 
that the degenerative joint disease in the left knee caused 
minimal interference with the veteran's daily activities and 
the degenerative joint disease in the cervical spine caused 
no apparent interference in the veteran's normal occupational 
daily activities.  Further, there is no medical opinion 
offered contradicting the VA physician's opinions.  Hence, in 
the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 36-
97.  


ORDER

As assignment of a 10 percent rating for degenerative joint 
disease of the left knee based on an initial award was 
proper, a higher evaluation is denied.  

As assignment of a 10 percent rating for degenerative joint 
disease of the cervical spine based on an initial award was 
proper, a higher evaluation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

